Citation Nr: 18100336
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 14-21 108A
DATE:	April 9, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) with major depressive disorder is denied.
FINDING OF FACT
Sleep apnea did not have onset during active service, is not otherwise related to active service, nor was it proximately due to, the result of, or aggravated by a service-connected disability.
CONCLUSION OF LAW
Sleep apnea was not incurred in service, to include as secondary to a service-connected disability.  38 U.S.C. §§ 1110, 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).     
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from July 1995 to July 1999, from April to May 2003 and from July 2005 to April 2006.   

This matter comes before the Board of Veterans Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran contends that sleep apnea is caused by or proximately due to his service-connected PTSD with major depressive disorder.  In January 2013, he submitted news articles stating that sleep apnea is related to PTSD.  
To establish service connection for a disability on a direct-incurrent basis, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303.
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).
The evidence of record shows that the Veteran was diagnosed with sleep apnea at a November 2011 sleep study.  Therefore, there is evidence of a current disability.  
The service treatment records are silent for any complaints of or treatment for sleep difficulties.  The Veteran denied current symptoms or history of frequent trouble sleeping on Reports of Medical History dated in April 1995, October 1997, March 1998, March 1999, June 2001, April 2003, and August 2004.  He does not content that sleep apnea had its onset during his active service or is otherwise directly related to his active service.  Accordingly, service connection on a direct basis is denied.
Rather, the threshold question is whether the Veterans sleep apnea is proximately due to, the result of, or aggravated by service-connected PTSD with major depressive disorder such that service connection may be awarded under the provisions of 38 C.F.R. § 3.310.  To address this question, the Board first turns to the competent medical evidence of record.  The relevant, competent evidence of record pertinent to this question consists of the opinions provided by the May 2012 and September 2017 VA examiners.  
The May 2012 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  Additionally, the examiner noted the Veterans 2011 sleep study diagnosing sleep apnea.  The Veteran reported symptoms of snoring, frequent awakening and periods of apnea.  The examiner opined that the Veterans sleep apnea was less likely than not proximately due to or the result of PTSD.  
The examiner reasoned that although there are articles noting untreated sleep apnea may worsen mental health conditions, no literature was found to support the claim that PTSD causes obstructive sleep apnea, which is caused by an anatomical condition of the upper airway/oral pharynx.  This evidence weighs against the claim.
In a September 2017 VA examination, the examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The examiner opined that the Veterans sleep apnea was less likely as not permanently worsened beyond a regular progression as a result of PTSD.  The examiner reasoned that the Veteran was diagnosed with sleep apnea in 2011 and that his service treatment records were silent for symptoms of obstructive sleep apnea.  
The examiner further stated that persons with PTSD frequently have insomnia but the medical literature does not indicate a relationship of aggravation or cause between PTSD and sleep apnea.  Additionally, the examiner found that sleep apnea was characterized by recurrent, functional collapse during sleep of the velopharyngeal and/or oropharyngeal airway, causing substantially reduced to complete cessation of airflow.  The examiner noted that the risk factors for sleep apnea include older age, male gender, obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  The examiner noted that the Veteran had several of these risk factors including male gender and obesity.  
The Board affords great probative weight to the May 2012 and September 2017 VA examiners opinions as to the likely etiology of the Veterans sleep apnea.  The examiners reviewed the record, interviewed the Veteran, and provided appropriate rationale for the opinions given, supported by discussions of the record and relevant medical literature.  The examiners opinions strongly weigh against the claim on a secondary and aggravation basis.  
The Board has considered the Veterans statements that sleep apnea is caused or aggravated by his service-connected PTSD.  He is competent to report the onset and continuity of symptoms such as problems sleeping and being tired after sleep.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the issue is whether sleep apnea is related to a service-connected disability.  To this end, he is not competent to medically attribute his current sleep apnea to a specific cause, as doing so requires medical knowledge and expertise that he has not been shown to possess.  
Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the examination reports and clinical findings than to his statements.  
The Board also considered the articles submitted by the Veteran in January 2013.  However, the articles refer to general studies that were not focused on his particular case, and they indicate that sleep apnea is often a comorbidity of PTSD, that sleep apnea might aggravate PTSD symptoms, and that treatment of comorbid sleep apnea often helps to improve PTSD.  They do not state that sleep apnea is caused by or aggravated ty PTSD.  
As such, the articles do not provide probative evidence that it is at least as likely as not that the Veterans sleep apnea is proximately due to, caused by, or aggravated by his service-connected PTSD.  They do not weigh against the probative value of the May 2012 and September 2017 VA examiners opinions.
In view of the foregoing, the preponderance of the evidence is against the claim for entitlement to service connection for sleep apnea.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the appeal is denied.  
Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Boards consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


 
 
L. HOWELL
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	B. G. LeMoine, Associate Counsel 

